DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/17/21.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (US 2012/0287382).
Consider claim 1, Qi et al. disclose (e.g. figure 5) a color filter array for a reflective display device, comprising:
a plurality of first filter arrays (R, filter blocks), each of the first filter arrays having a plurality of first filter patterns separated from each other (fig. 5 shows a repeating array of red filters);
a plurality of second filter arrays (G, filter blocks), each of the second filter arrays having a plurality of second filter patterns separated from each other (fig. 5 shows a repeating array of green filters); and
a plurality of third filter arrays (B, filter blocks), each of the third filter arrays having a plurality of third filter patterns separated from each other (fig 5 shows a repeating array of blue filters), and each of the first filter arrays being adjacent to one of the second filter arrays and one of the third filter arrays (see fig 5, the filter blocks RBG are formed adjacent each other in a repeating array) [0021-0029].
Consider claim 2, Qi et al. disclose (e.g. figure 5)  a color filter array of claim 1, wherein each of the first filter arrays, each of the second filter arrays, and each of the third filter arrays are rectangular when viewed from above (see figure 5, RBG filter block arrays are rectangular) [0021-0029].
Consider claim 3, Qi et al. disclose (e.g. figure 5) a color filter array of claim 2, wherein each of the first filter arrays is adjacent to and substantially aligned with the one of the second filter arrays and the one of the third filter arrays along its length direction, and each of the first filter arrays is adjacent to and substantially aligned with another of the second filter arrays and another of the third filter arrays along its width direction (see figure 5, RGB filter blocks are aligned and adjacent each other) [0021-0029]. 
Consider claim 4, Qi et al. disclose (e.g. figure 5) a color filter array of claim 2, wherein each of the first filter arrays is arranged in a staggered arrangement with the one of the second filter arrays and the one of the third filter arrays along its width direction or its length direction (see figure 5, the filter blocks are formed in a staggered configuration) [0021-0029].
Consider claim 7, Qi et al. disclose (e.g. figure 5) a color filter array of claim 1, wherein a ratio of a width of each of the first filter patterns to a spacing between two adjacent of the first filter patterns is between 1:1 and 3:1 (the R blocks repeat every 3, so the ratio is 3:1) [0021-0029].
Consider claim 8, Qi et al. disclose (e.g. figure 5) a color filter array for a reflective display device, comprising:
a plurality of first filter units (R, filter blocks);
a plurality of second filter units (G, filter blocks); and
a plurality of third filter units (B, filter blocks), each of the first filter units being adjacent to one of the second filter units and one of the third filter units along a first direction (see figure 5, the RBG filter blocks are formed adjacent each other in a first direction), and one of the first filter units being adjacent to and arranged in a staggered arrangement with another of the second filter units and another of the third filter units along a second direction (see figure 5, the filter blocks have a staggered or offset configuration in the second direction), and the first direction and the second direction being perpendicular to each other (the first and second directions are perpendicular) [0021-0029].
Consider claim 9, Qi et al. disclose (e.g. figure 5) a color filter array of claim 8, wherein each of the first filter units, each of the second filter units, and each of the third filter units are rectangular when viewed from above (see figure 5, RBG filter block arrays are rectangular)  [0021-0029].
Consider claim 10, Qi et al. disclose (e.g. figure 5) a color filter array of claim 9, wherein the first direction is a length direction of each of the first filter units, and the second direction is a width direction of each of the first filter units (see figure 5, the first and second directions can be taken as the length and width directions respectively) [0021-0029].
Consider claim 11, Qi et al. disclose (e.g. figure 5) a color filter array of claim 8, wherein a projection of the first filter unit in a second direction partially overlaps with the other of the second filter units (see figure 5, the filters are off-set such that a projection of the R color block overlaps with the G color blocks in the second direction) [0021-0029].
Consider claim 12, Qi et al. disclose (e.g. figure 5) a color filter array of claim 8, wherein an edge of the first filter unit is aligned with an edge of the other of the third filter units along the second direction  (see figure 5, edges of the R and B filter blocks are aligned in the second direction) [0021-0029].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2012/0287382).
Consider claim 5, Qi et al. disclose (e.g. figure 5) a color filter array of claim 1, wherein each of the first filter arrays has a ratio of a length to a width (the filter arrays have a length to width ratio; see figure 5).  However, Qi et al. does not explicitly disclose that the ratio is between 1.8:1 and 5:1.  Although Qi et al. does not explicitly disclose the claimed range, it is considered to be within ordinary skill via routine experimentation to modify the length to width ratio to obtain a workable range of values for color mixing.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the length to width ratio through routine experimentation to obtain a range of values for the filter blocks to provide various color mixing of the filter block such that the overall effect has a desired uniformity.
Consider claim 6, Qi et al. disclose (e.g. figure 5) a color filter array of claim 1, wherein a ratio of a width of each of the first filter arrays to a width of each of the first filter patterns (the filter arrays have a width ratio; see figure 5).  However, Qi et al. does not explicitly disclose that the ratio is between 2:1 and 5:1.  Although Qi et al. does not explicitly disclose the claimed range, it is considered to be within ordinary skill via routine experimentation to modify the width ratio to obtain a workable range of values for color mixing.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the width ratio through routine experimentation to obtain a range of values for the filter blocks to provide various color mixing of the filter block such that the overall effect has a desired uniformity.
Consider claim 13, Qi et al. disclose a color filter array of claim 8, wherein a ratio of a width of each of the first filter units to a length of each of the first filter units has a value (the filter units have a length to width ratio; see figure 5).  However, Qi et al. does not explicitly disclose that the ratio is greater than or equal to 1/3.  Although Qi et al. does not explicitly disclose the claimed range, it is considered to be within ordinary skill via routine experimentation to modify the length to width ratio to obtain a workable range of values for color mixing.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the length to width ratio through routine experimentation to obtain a range of values for the filter blocks to provide various color mixing of the filter block such that the overall effect has a desired uniformity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi et al. (US 2015/0109492) discloses a color imaging element and imaging device wherein there is an array of color filter portions.
Yoshizawa et al. (US 2012/0147314) discloses a display device and color filter substrate that comprises a plurality of sub-pixels.
Sakamoto (US 2009/0208853) discloses a substrate, film formation region arrangement method and color filter manufacturing method.  A plurality of filter regions are arranged in an array on the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872